                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          EASTERN DIVISION

                           No. 4:12-CR-134-H
                           No. 4:17-CV-182-H

ERIC LAMONT SMITH,                  )
     Petitioner,                    )
                                    )
     v.                             )
                                    )                  ORDER
UNITED STATES OF AMERICA,           )
     Respondent.                    )
                                    )

     This   matter   is   before   the   court   on   petitioner’s    motion

requesting copies of grand jury transcripts and the unredacted

version of other documents of record.        Defendant has not shown a

particularized need for any of the requested documents. Therefore,

the motion [DE #166] is DENIED.

     This 12th day of April 2021.



                            ___________________________________
                            Malcolm J. Howard
                            Senior United States District Judge
At Greenville, NC
#26




       Case 4:12-cr-00134-H Document 170 Filed 04/12/21 Page 1 of 1
